DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 03/23/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
3.	The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,698,942 and U.S. Patent 10,956,482 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 1-21 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of identifying, at a server, a plurality of comments associated with a content item, generating, for each of the plurality of comments, a plurality of sentiment scores for each sentiment from a plurality of sentiments by applying a sentiment classifier for each sentiment of the plurality of sentiments, wherein a value of the sentiment score for each sentiment indicates a likelihood of a corresponding comment being associated with that sentiment, and causing a sentiment to be presented for the plurality of comments associated with the content item based on the plurality of sentiment scores, as recited in independent claims 1, 11, and 21.
Specifically, although the prior art (See Huang and Pang) clearly teach sentiment classifier(s), the specifically detailed claim limitations directed towards the generation of multiple sentiment scores via the use of multiple sentiment classifiers each being directed towards a different sentiment amongst a plurality of sentiments is not taught in the prior art, in conjunction with the rest of the limitations of the independent claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2012/0046938 issued to Godbole on 23 February 2012.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2010/0114788 issued to White et al. on 27 May 2004.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2008/0133488 issued to Bandaru et al. on 06 May 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2009/0281870 issued to Sun et al. on 18 April 2002.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2011/0040759 issued to Rappoport et al. on 17 February 2011.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2009/0164417 issued to Nigam et al. on 25 June 2009.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2007/0078671 issued to Dave et al. on 05 April 2007.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2009/0083260 issued to Artom et al. on 26 May 2009.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
Wallisch on 05 August 2010.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2010/0030764 issued to Koren on 04 February 2010.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2009/0193328 issued to Neylon et al. on 14 May 2009.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2009/0193328 issued to Reis et al. on 20 July 2009.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2008/0109391 issued to Chan on 08 May 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2008/0110322 issued to Lee et al. on 15 May 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2008/0148317 issued to Opaluch on 19 June 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
U.S. PGPUB 2008/0109428 issued to Suciu et al. on 08 May 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
Article entitled "Building a Sentiment Summarizer for Local Service Reviews" by Blair-Goldensohn et al. dated 22 April 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
Article entitled “Opinion Observer:  Analyzing and Comparing Opinions on the Web”, by Liu et al., dated 14 May 2005.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., determining sentiments of content).
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 15, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168